Title: Chevalier de La Luzerne to John Adams: A Translation, 7 August 1779
From: La Luzerne, Anne César, Chevalier de,French Minister to the U.S.,Barbé-Marbois, François de
To: Adams, John


      
       
        7 August 1779
       
      
      The Chevalier de la Luzerne and M. Marbois are very moved by the remembrance from Mr. Adams and learned with a great deal of pleasure that his indisposition has had no serious consequences.
      Dr. Cooper will not preach today: M. le Chevalier de la Luzerne hopes to have another opportunity to hear him.
      M. de Marbois has made arrangements with M. Cushing to attend another sermon today.
      We hope to have the honor of seeing Mr. Adams today either at his home or on board the frigate where we shall dine.
     